Title: From Alexander Hamilton to Samuel Eddins, 16 September 1799
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Postscript to Major Hoops’s letter to Captain Eddens—
            New York, September 16, 1799
          
          You will take the route by Fredericksburg, George Town in Maryland, Baltimore and Havre De Grasse in the same state and Wilmington in Delaware at each of which places is a recruiting rendezvous and a contractor who is hereby directed required to furnish you with the needful assistance
          
            Alexr. Hamilton
            M  & Inspr General
          
          
            New York Sepr. 16. 1799
          
          Saml Eddens
        